United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fort Worth, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-591
Issued: August 25, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 30, 2009 appellant filed a timely appeal from a November 6, 2009 decision
of the Office of Workers’ Compensation Programs that denied his claim. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established he sustained a right shoulder injury in the
performance of duty causally related to his employment.
FACTUAL HISTORY
On August 6, 2009 appellant, a 60-year-old mail handler, filed an occupational disease
claim (Form CA-2) for a right shoulder condition. He first became aware of this condition on
“March 16, 2009.” In a supplemental statement dated August 7, 2009, appellant attributed his
condition to pulling wire cages “filled with packages/magazines.” He stated that he sustained a
“tear in … left shoulder” and that his right shoulder condition resulted from “overcompensation
for pain in the left shoulder.”

Appellant submitted a report signed by a physical therapist.
By letter dated August 19, 2009, the employing establishment controverted appellant’s
claim.
On October 23, 2009 Dr. Elliot Wagner, a Board-certified diagnostic radiologist, reported
that a magnetic resonance imaging (MRI) scan of appellant’s right shoulder revealed a partial
tear of the supraspinatus tendon, “mild” osteoarthritic changes in the glenohumeral joint, “mild
synovial effusion,” degenerative changes in the acromioclavicular joint, a “moderate amount” of
fluid “suggestive of bursitis” and a “small amount” of fluid along the “bicipital tendon” and the
“inferoglenohumeral pouch.”
By decision dated November 6, 2009, the Office accepted the employment factors
appellant deemed responsible for his condition but denied the claim because the medical
evidence did not establish these employment factors caused a medically-diagnosed condition.1
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of proof to establish the essential elements of his claim by the weight of the evidence,3
including that he sustained an injury in the performance of duty and that any specific condition
or disability for work for which he claims compensation is causally related to that employment
injury.4 As part of his burden, the employee must submit rationalized medical opinion evidence
based on a complete factual and medical background showing causal relationship.5 The weight
of medical evidence is determined by its reliability, its probative value, its convincing quality,
the care of the analysis manifested and the medical rationale expressed in support of the
physician’s opinion.6
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
1

On appeal, appellant submitted additional evidence. The Board may not consider evidence for the first time on
appeal, which was not before the Office at the time it issued the final decision in the case. 20 C.F.R. § 501.2(c). See
J.T., 59 ECAB ___ (Docket No. 07-1898, issued January 7, 2008) (holding the Board’s jurisdiction is limited to
reviewing the evidence that was before the Office at the time of its final decision).
2

5 U.S.C. §§ 8101-8193.

3

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
58 (1968).
4

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143,
1145 (1989).
5

Id.; Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

6

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

2

for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence, which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.
ANALYSIS
The Office accepted the employment factors appellant deemed responsible for his
condition. Appellant’s burden is to demonstrate that the accepted employment factors caused a
medically-diagnosed condition. Causal relationship is a medical issue that can only be
established by medical opinion evidence. The Board finds that appellant has not submitted
sufficient medical opinion evidence and, consequently, has not established he sustained an injury
in the performance of duty causally related to his employment.
Dr. Wagner diagnosed a partial tear of the supraspinatus tendon, “mild” osteoarthritic
changes in the glenohumeral joint, “mild” synovial effusion, degenerative changes in the
acromioclavicular joint, a “moderate amount” of fluid “suggestive of bursitis,” and a “small
amount” of fluid along the “bicipital tendon and the inferoglenohumeral pouch.” Missing from
his report is a reasoned discussion that explains how the accepted employment factors caused the
conditions he diagnosed.8 Thus, Dr. Wagner’s report is not sufficiently rationalized and does not
establish the requisite causal relationship.
On appeal, appellant argues that his claim was denied by “people too lazy to add all the
facts together.” As noted, because the Board’s jurisdiction is limited to the evidence of record
before the Office when it rendered its decision, the Board may not consider evidence for the first
time on appeal.9
An award of compensation may not be based on surmise, conjecture or speculation.10
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that his condition was aggravated by his employment is sufficient to
establish causal relationship.11 The fact that a condition manifests itself or worsens during a
7

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

8

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal relationship
have little probative value).
9

See supra note 1.

10

Edgar G. Maiscott, 4 ECAB 558 (1952).

11

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

3

period of employment12 or that work activities produce symptoms revelatory of an underlying
condition13 does not raise an inference of causal relationship between a claimed condition and
accepted employment factors.
Because appellant has not submitted medical opinion evidence containing a reasoned
discussion that explains how the accepted employment factors caused or aggravated a firmlydiagnosed medical condition, the Board finds that appellant has not established the essential
element of causal relationship.
CONCLUSION
The Board finds that appellant has not established he sustained a right shoulder injury in
the performance of duty causally related to his employment.
ORDER
IT IS HEREBY ORDERED THAT the November 6, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 25, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

E.A., 58 ECAB 677 (2007); Albert C. Haygard, 11 ECAB 393, 395 (1960).

13

D.E., 58 ECAB 448 (2007); Fabian Nelson, 12 ECAB 155, 157 (1960).

4

